Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 and 03/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 8-9, recite “plural types of optical path separation devices”. Is it claiming a plurality of optical path separation devices? Recitation of “plural types” is unclear regarding how it adds any further limitation in these claims. Appropriate correction is required.

Claims 2-8 are rejected for being dependent on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich (US 9192286).
Regarding claim 1, Kazakevich discloses a medical imaging apparatus (endoscope 21; FIG. 5) that captures observation light from an observed region inside a subject, comprising: 
plural types of optical path separation devices (Channel separation systems 405A, 405B which may be formed by mirrors or prisms or combinations of both. FIGS. 8-9 show at least two such devices) which respectively guide first observation light and second observation light that are included in observation light from a scope that is inserted into the subject, takes in the observation light from the observed region inside the subject, and emits the observation light, along optical paths being different from each other (endoscope 401 is a dual-channel stereo endoscope; separate optical channel 402A; 402B; FIG. 8); col. 10, lines 6-26); and 
an imaging apparatus (camera head 408) an imaging apparatus which is shared by the plural types of optical path separation devices, and is detachably connected to the plural types of 
Regarding claim 2, Kazakevich discloses wherein the scope is configured as a twin lens relay scope  (Relay system 404A, 404B may comprise one or a plurality of lens relays; col. 10, lines 6-26; FIG. 8) in which a first optical system is disposed in a first optical path, a second optical system is disposed in a second optical path parallel to the first optical path (FIG. 8), and the first observation light and the second observation light that have parallax are taken in by the first optical system and the second optical system and emitted from the twin lens relay scope (col. 6, lines 45-54; system of FIG. 8 has parallax), and wherein any one optical path separation device of the plural types of optical path separation devices includes a deflecting unit (channel separation systems 405A, 405B;  Separation systems 405A, 405B may be formed by mirrors or prisms; FIG. 8) which deflects the first observation light and the second observation light toward the optical paths being different from each other (Note separated optical paths in FIGS. 8-9).
Regarding claim 3, Kazakevich discloses wherein the scope is configured as a single lens scope (In another configuration, endoscope 501 is used as a single-channel type; FIG. 9) in which an optical system is disposed in one optical path and the optical system takes in and emits the observation light (FIG. 9), and wherein any one optical path separation device of the plural types of optical path separation devices (channel separation system containing lenses 508A, 
Regarding claim 6, Kazakevich discloses wherein at least one optical path separation device of the plural types of optical path separation devices is detachably connected to the scope (The endoscope module 501 represents a stand-alone, sealed, sterilizable device that detachably couples to the camera head module 506. Typically endoscope 401 represents a stand-alone, sealed, sterilizable device that detachably couples to the camera head 408. Col. 10, lines 6-26).
Regarding claim 7, Kazakevich discloses a medical observation system comprising: the medical imaging apparatus according to claim 1 (discussed above in reference to claim 1); and a scope which is inserted into a subject, takes in observation light from the observed region inside the subject, and emits the observation light (FIGS. 8, 9; Image sensors 411A, 411B).
Regarding claim 8, Kazakevich discloses wherein plural types of the scopes are provided (FIGS. 8-9), and wherein any one of the plural types of the scopes is configured as a twin lens relay scope in which a first optical system is disposed in a first optical path (FIG. 8), a second optical system is disposed in a second optical path parallel to the first optical path (Parallel optical paths; FIG. 8), and the first observation light and the second observation light having parallax are taken in by the first optical system and the second optical system and are emitted from the twin lens relay scope (FIG. 8).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich in view of Fengler (WO 2009117483).
Regarding claim 4, Kazakevich discloses wherein the scope is configured as a single lens scope (FIG. 9) in which an optical system is disposed in one optical path (FIG. 9) and the optical system takes in and emits the observation light (FIG. 9). Kazakevich does not expressly disclose wherein any one optical path separation device of the plural types of optical path separation devices includes a wavelength separating unit which separates the observation light into the first observation light which is infrared light and the second observation light which is visible light.  Fengler teaches wherein any one optical path separation device of the plural types of optical path separation devices includes a wavelength separating unit which separates the observation light into the first observation light which is infrared light and the second observation light which is visible light (Light from the endoscopes are separated by color separating prisms into blue, green and red/infrared and sensed by image sensors 34, 36, and 38.; FIG. 1).  
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich in view of Takahashi (US 20030083551).
Regarding claim 5, Kazakevich discloses any one of claims 1 to 4, wherein the scope is configured as a single lens scope in which an optical system is disposed in one optical path and the optical system takes in and emits the observation light (FIG. 9). Kazakevich does not expressly disclose wherein any one optical path separation device of the plural types of optical path separation devices includes a beam splitter which reflects a part of the observation light to generate the first observation light and transmits a part of the observation light to generate the second observation light. Takahashi teaches wherein any one optical path separation device of the plural types of optical path separation devices includes a beam splitter which reflects a part of the observation light to generate the first observation light and transmits a part of the observation light to generate the second observation light  (1h1; FIG. 3; Para [0046]) which reflects a part of the observation light to generate the first observation light and transmits a part of the observation light to generate the second observation light ( Note light separation by separation optical system 1h in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazakevich and arrange optical separation system (1h or similar system) as taught by Takahashi. One of ordinary skill in the art would be motivated to do so because such modification is a suitable alternative beam splitting technique with a predictable . 


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on (571)272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795